Case 1:19-cv-00185-RAL Document 50 Filed 09/14/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VICTOR KEENAN LEMMONS, JR., )
)
Plaintiff ) Case No. 1:19-cv-00185 (Erte)
)
vs. )
) RICHARD A. LANZILLO
THE COUNTY OF ERIE ) UNITED STATES MAGISTRATE JUDGE
PENNSYLVANIA, KATHY )
DAHLKEMPER, County Executive, )
JACK DANERL, District Attorney, ) MEMORANDUM OPINION AND
JEREMY LIGHTNER, ) ORDER ON DEFENDANTS’ MOTION
Assistant District Attorney ) TO DISMISS
)
Defendants ) ECF NO. 46
)

Plaintiff Victor Keenan Lemmons Jr., (Lemmons) filed a civil rights lawsuit, pro se, against Erie
County, Pennsylvania, its County Executive, Kathy Dahlkemper, the Erie County District Attorney,
Jack Daneti, and Assistant District Attorney Jeremy Lightner. The Court dismissed Lemmons’ claims
against Defendants Daneri and Lightner. The remaining Defendants, Erie County and Dahlkemper,
now move to dismiss Lemmons’ Second Amended Complaint. For the reasons that follow,
Defendants’ motion will be GRANTED and Lemmons’ Second Amended Complaint will be
DISMISSED.'

L. Introduction

Lemmons, a prisoner currently incarcerated in the Erie County Prison, began this civil rights
action on July 2, 2019, by filing a motion for 77 forma pauperis status. ECF No. 1. That motion was
granted on August 6, 2019, and his Complaint was docketed the same day. ECF Nos. 3, 4. On

November 14, 2019, Lemmons filed an Amended Complaint. ECF No. 26. Defendants moved to

 

1 The parties have consented to the jurisdiction of a United States Magistrate Judge. ECF Nos. 5, 18.
Case 1:19-cv-00185-RAL Document 50 Filed 09/14/20 Page 2 of 8

dismiss the Amended Complaint. ECF No. 32. On July 17, 2020, upon consideration of the Motion
to Dismiss, the Court dismissed the claims against Defendants Daneri and Lightner with prejudice
and dismissed the claims against Defendants Dahlkemper and Erie County without prejudice and
granted Lemmons leave to file an amended complaint as to the latter two defendants. ECF No. 43.
Lemmons filed the operative Second Amended Complaint on July 17, 2020. ECF No. 44. The instant
Motion to Dismiss has been fully briefed, ECF Nos. 47 and 49, and this matter is now ready for
disposition.
Il. Legal Standards

A. Motions to Dismiss

A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). In deciding a motion
to dismiss, the court 1s not opining on whether a plaintiff is likely to prevail on the merits; instead, the
plaintiff must only present factual allegations sufficient “to raise a tight to relief above the speculative
level.” Bef Atl. Corp. v. Twombly, 550 US. 544, 556, 127 S. Ct. 1955, 167 L. Ed.2d 929 (2007) (citing 5
C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-236 Gd ed. 2004)). See also
Ashcroft v. Igbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed.2d 868 (2009). A complaint should only be
dismissed under Rule 12 (b)(6) if it fails to allege “enough facts to state a claim to relief that is plausible
on its face.” Twombly, 550 U.S. at 570, 127 S. Ct. 1955 (rejecting the traditional Rule 12 (b)(6) standard
established in Conley v. Gibson, 355 U.S. 41, 78 S. Ct. 99, 2 L.Ed.2d 80 (1957)). In making this
determination, the court must accept as true all well-pled factual allegations in the complaint and views
them in a light most favorable to the plaintiff. U.S. Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 Gd
Cir. 2002).

While a complaint does not need detailed factual allegations to sutvive a motion to dismiss, a

complaint must provide more than labels and conclusions. Twombly, 550 U.S. at 555, 127 S. Ct. 1955.
Case 1:19-cv-00185-RAL Document 50 Filed 09/14/20 Page 3 of 8

A “formulaic recitation of the elements of a cause of action will not do.” Id. (citing Papasan v. Allain,
478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed.2d 209 (1986)). Moreover, a court need not accept
inferences drawn by a plaintiff if they are unsupported by the facts as set forth in the complaint. See
California Pub. Employee Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004) (citing Morse v.
Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)). Nor must the Court accept legal conclusions
disguised as factual allegations. Twombly, 550 U.S. at 555, 127 S. Ct. 1955. See also MeTernan v. City of
York, Pennsylvania, 577 F.3d 521, 531 3d Ctr. 2009) (“The tenet that a court must accept as true all of
the allegations contained in a complaint is inapplicable to legal conclusions.”).
Expounding on the Twombly/ Iqbal line of cases, the Third Circuit has articulated the following
three-step approach:
First, the court must “tak[e] note of the elements a plaintiff must plead
to state a claim.” Second, the court should identify allegations that,
“because they are no mote than conclusions, ate not entitled to the
assumption of truth.” Finally, “where there are well-pleaded factual
allegations, a court should assume their veracity and then determine
whether they plausibly give rise to an entitlement for relief.”
Burtch v. Milberg Factors, Inc., 662 F.3d 212, 221 3d Cir. 2011) (quoting Santiago v. Warminster Twp., 629
F.3d 121, 130 d Cir. 2010)). This determination is “a context-specific task that requites the reviewing
court to draw on its judicial experience and common sense.” Igbal/, 556 U.S. at 679, 129 S. Ct. 1937.
B. Pro Se Pleadings
For putposes of a motion to dismiss, a court must employ less stringent standards in
considering pro se pleadings than when judging the work product of an attorney. Haines v. Kerner, 404
U.S. 519, 520 (1972). When presented with a pro se complaint, the court should construe the complaint
liberally and draw fair inferences from what is not alleged as well as from what is alleged. D/uhos ».
Strasberg, 321 F.3d 365, 369 (3d Cir. 2003). In a Section 1983 action, the court must “apply the

applicable law, irrespective of whether the pro se litigant has mentioned it by name.” Higgins v. Beyer,

293 F.3d 683, 688 (3d Cit. 2002) (quoting Holley v. Dep't of Veteran Affairs, 165 F.3d 244, 247-48 (3d
3
Case 1:19-cv-00185-RAL Document 50 Filed 09/14/20 Page 4 of 8

Cir. 1999)). See also Nami v. Fauver, 82 F.3d 63, 65 3d Cir. 1996) (“Since this is a § 1983 action, the
[pto se] plaintiffs are entitled to relief 1f their complaint sufficiently alleges deprivation of any right
secuted by the Constitution.”). Despite this liberality, pro se litigants are not relieved of their obligation
to allege sufficient facts to support a cognizable legal claim. See, ¢.g., Taylor v. Books_A Milhon, Inc., 296
F.3d 376, 378 (5th Cir. 2002); Riddle v. Mondragon, 83 F.3d 1197, 1202 (10th Cir. 1996). Finally, the
United States Court of Appeals for the Third Circuit, in Philips v. County of Allegheny, has ruled that if
a District Court is dismissing a claim under Fed. R. Civ. P. 12(b)(6) in a civil rights case, it must sua
sponte “permit a curative amendment unless such an amendment would be inequitable or futile.” 515
F.3d 224, 245 (3d Cir. 2008).
Ill. The Second Amended Complaint

In his Second Amended Complaint, Lemmons makes the following allegations. Lemmons
was charged at two docket numbers in the Court of Common Pleas of Erie County, Pennsylvania with
multiple offenses including theft, forgery, possession of marijuana and passing bad checks. ECF No.
44 47. Bond was set at $20,000.00 at one docket number and at $100,000.00 at another docket
number. Id. | 8. Lemmons posted bond and was released from the Erie County Prison on Match 7,
2018. Id. 9] 9. On June 1, 2018, Lemmons had a preliminary hearing before Magisterial District Judge
Lisa Ferrick. Id 410. At the conclusion of the hearing, Judge Ferrick bound Lemmons over for the
charges as amended at the hearing. Id ¥ 11. On October 12, 2018, the Commonwealth moved to
revoke Lemmons’ bond. Id. 12. The Court of Common Pleas revoked the bond and issued a bench
warrant for Lemmons’ arrest. Id. 13. Lemmons was arrested on that warrant in Gloucester County,
New Jersey on December 20, 2018. Id. 14. He was sent back to Erie County on January 4, 2019,
where he remains incarcerated at the Erie County Prison. Id. { 15.

In Match of 2019, his counsel sought to have Lemmons’ bond reinstated, because his New

Jersey charges had been dismissed, but the Court of Common Pleas of Erie County declined to
Case 1:19-cv-00185-RAL Document 50 Filed 09/14/20 Page 5 of 8

reinstate the bond. Id. {J 16-18. Lemmons’ counsel filed a motion for reconsideration of the order
denying bond, but that motion was denied. Id. {{] 19-20. Lemmons’ continued incarceration without
bond has caused him to substantial and irreparable financial, physical, personal, sentimental and
emotional injuries and losses. Id | 23.

Erie County, via County Executive Dahlkemper, has “informally adopted and continues to
maintain an unconstitutional custom,” “in the atea of ‘excessively’ setting and/or modifying the
bails/bonds and keeping bails/bonds tevoked/not reinstating of suspected individuals whom they
come into contact with.” Id. § 24. In support of the foregoing, Lemmons offers two criminal docket
citations, noting “the receiving of bail/bond revocation(s) /modification(s) and excessive bail in stark
contrast to the law of Pennsylvania.” Id.

IV. Discussion

A. Dahlkemper

Lemmons claims that Dahlkemper failed “to train, supetvise, monitor, and/or create an
adequate program, schedule, and/or scheme that guides and/or closely monitors [her] subordinate
officials and/or employees[’] conduct in the setting and/or modifying (revoking) bail of individual
suspects in ctiminal cases to ensute compliance to local, state, and federal laws result[ing] in
[Lemmons] receiving an ‘excessive bail/bond’ in violation of Article 1 §§ 13 and 14 of the Pennsylvania
Constitution, and Bail Reform Act of 1984, Eighth and Fourteenth Amendments of the United States
Constitution.” Id. ¥ 26.

This Court previously found that Lemmons’ Amended Complaint did not allege any facts to
support a finding Dahlkemper engaged in any actionable conduct or was personally involved in any
matters ot decisions relating to the criminal prosecution against Lemmons. Instead, this Court
explained, Lemmons’ claim against Dahlkemper, dependent solely on her position as County

Executive, and relying on Dahlkempet’s position without allegations of her personal involvement, was
Case 1:19-cv-00185-RAL Document 50 Filed 09/14/20 Page 6 of 8

insufficient as a matter of law to support a Section 1983 claim. ECF No. 43 at 6 (citing Mearin ».
Swartz, 951 F. Supp. 2d 776, 781-82 (W.D. Pa. 2013) (dismissing claims under Rule 12(b)(6) because
the plaintiffs had failed to set forth sufficient facts to establish that certain defendants had played an
affirmative part in the alleged Eighth Amendment violation)).

This Court construed Lemmons’ claim against Dahlkemper as an unconstitutional bond
revocation claim, and explained that, in order to support such a claim, Lemmons must establish that
(1) bail was excessive in light of the valid state interests sought to be protected, and (2) the defendant
actually and proximately caused bail to be excessive. ECF No. 43 at 12 (citing McKnight v. Taylor, 2012
WL 5880331, at *7 (D.N,J. Nov. 20, 2012) (dismissing excessive claim for failure to allege that bail
was constitutionally excessive ot that defendants caused it to be so); Moore v. Carteret Police Dep't, 2013
WL 5554411, at *8 (D.N_J. Sept. 20, 2013) (same)).

In his Second Amended Complaint, Lemmons does not set forth any additional allegations
concerning Dahlkemper’s personal involvement in his bail. Thus, this claim against Dahlkemper will
again be dismissed.

B. Erie County

Very much as he did in his Amended Complaint, in his Second Amended Complaint,
Lemmons asserts a claim pursuant to Monell v. Dept. of Soc. Servs. of the City of New York, 436 U.S. 658
(1978), against Erie County based on County Executive Dahlkempet’s and District Attorney Daneri’s
alleged “failure to train, supervise, monitor, and/or create an adequate program, schedule, and/or
scheme that guides and/or closely monitors their subordinate officials and/or employees tesult[ing]
in the violation of [Lemmons’] rights .. ..”. ECF No. 44 § 27. As this Court explained in its
Memorandum Opinion on Defendants’ Motion to Dismiss the Amended Complaint:

A county cannot be held liable for its employees’ alleged misconduct based on

respondeat superior. ECF No. 43 at 8 (citing Monell, 436 U.S. at 694-95; Panas v. City

of Philadelphia, 871 F. Supp. 2d 370, 377-78 (E.D. Pa. May 14, 2012)). Rather, the
“government itself, through its policies or practices, must be sufficiently culpable

6
Case 1:19-cv-00185-RAL Document 50 Filed 09/14/20 Page 7 of 8

before” a court imposes § 1983 liability. Id. Such culpability exists only “when the
alleged constitutional transgression implements ot executes a policy, regulation, ot
decision officially adopted by the governing body or informally adopted by custom.”
McTernan v. City of York, 564 F.3d 636, 657 (3d Cit. 2009) (quoting Beck v. City of
Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996)). The Supteme Court has recognized that a
local government’s “culpability for a deprivation of rights is at its most tenuous where
a claim turns on a failure to train.” Connick v. Thompson, 563 U.S. 51,61 (2011).
Moreover, merely alleging the existence of a policy, ptactice, or custom is not enough.
The plaintiff in a § 1983 action must show an “affirmative link” between the
occuttence of alleged misconduct and the municipality’s policy, custom, or practice.

Rzgzo v. Goode, 423 U.S. 362, 371 (1976). Thus, consistent with Monell, to impose

lability on a local governmental entity for failing to act to preserve constitutional

rights, a § 1983 plaintiff must establish not only that he was deprived of a constitutional

right, but that: (1) the municipality had a policy; (2) the policy “amounts to deliberate

indifference” to the plaintiffs constitutional right; and (3) the policy was the “moving

force behind the constitutional violation.” City of Canton, Ohio v. Harris, 489 U.S. 378,

389-91 (1989).

ECF No. 43 at 8.

This Court found that Lemmons did not allege facts to support any of these elements in his
Amended Complaint and accordingly dismissed his claim against Erie County. Id In the Second
Amended Complaint, he has not alleged any additional facts to support this claim. Thus, it is again
dismissed.

Vv. Leave to Amend

The Court of Appeals for the Third Circuit has instructed that if a civil rights complaint is
vulnerable to dismissal for failure to state a claim, the Court should permit a curative amendment
unless an amendment would be inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108
(3d Cir. 2002).

This Coutt has already provided Lemmons with an opportunity to cure the deficiencies in his

complaint. He has failed to do so. It would be inequitable and futile to permit further amendment.

Accordingly, Lemmons’ claims will be dismissed without leave to amend.
Case 1:19-cv-00185-RAL Document 50 Filed 09/14/20 Page 8 of 8

Vi Conclusion

Given the foregoing, the Defendants’ Motion to Dismiss (ECF No. 46) is GRANTED with
prejudice. An ORDER follows.

ORDER

Defendants’ Motion to Dismiss [ECF No. 46 is GRANTED with prejudice. The case is
dismissed.

So ORDERED this “Many of September, 2020. ene

oo ~ O
AL £6 ZL Lf.

RICHARD A. LANZALLO /
United States Magistrate jdel
